in re Albritton, Alvin Hughes; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. 93CW-0747; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 331,389.
Granted. Judgment of the court of appeal is vacated and set aside. There is no legal authority for an order freezing the trust income. Accordingly, the judgment of the trial court ordering release of the money from the registry of the court is *827reinstated. Case remanded to the trial court for further proceedings.
WATSON, J., not on panel.